In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (McCabe, J.), entered August 6, 1990, which, after a nonjury trial, dismissed her claim.
Ordered that the judgment is affirmed, with costs.
The State must maintain its highways in a reasonably safe condition (see, Lopes v Rostad, 45 NY2d 617; Freund v State of New York, 137 AD2d 908; Boyce Motor Lines v State of New York, 280 App Div 693, affd 306 NY 801; Lomnitz v Town of Woodbury, 81 AD2d 828). That ice, snow, or water is present on the roadway at the time of an automobile accident does not, by itself, establish negligence on the part of the State (see, Freund v State of New York, supra; Valentino v State of New York, 62 AD2d 1086). In this case, the Court of Claims properly found that the claimant failed to meet her burden of proving that the State affirmatively caused a dangerous condition, or that a recurrent dangerous condition existed in a specific area, of which the State had notice (see, Freund v State of New York, supra, at 909; Rooney v State of New York, 111 AD2d 159; Kelly v Town of Islip, 141 AD2d 611; Bono v State of New York, 1 NY2d 885). Sullivan, J. P., Miller, Ritter and Pizzuto, JJ., concur.